--------------------------------------------------------------------------------

EXHIBIT 10.28
 
Exhibit D


INNOTRAC CORPORATION.
2000 STOCK OPTION AND INCENTIVE AWARD PLAN


RESTRICTED STOCK AWARD AGREEMENT




THIS AGREEMENT, made and entered into as of the ____ day of March, 2007, by and
between INNOTRAC CORPORATION. (“the “Company”) and ______________________ (the
“Grantee”).


WITNESSETH:


WHEREAS, the Company maintains the Innotrac Corporation 2000 Stock Option and
Incentive Award Plan (the “Plan”), and the Grantee has been selected by the
Committee to receive a Restricted Stock Award under the Plan;


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee, as
follows:
 
                1.  Award of Restricted Stock
 
1.1  The Company hereby grants to the Grantee an award of _____________ Shares
of restricted stock (“Restricted Stock”), subject to, and in accordance with,
the restrictions, terms and conditions set forth in this Agreement. The grant
date of this award of Restricted Stock is March ____, 2007 (“Grant Date”).
 
1.2  This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.
 
1.3  This Award is conditioned on the Grantee’s execution of this Agreement. If
this Agreement is not executed by the Grantee and returned to the Company within
two months of the Grant Date, it may be canceled by the Committee resulting in
the immediate forfeiture of all Shares of Restricted Stock.
 
2.  Restrictions
 
2.1  Subject to Section 2.2 below, if the Grantee remains employed by the
Company (or with respect to a Director or consultant, continues to serve as a
Director or continues to provide services to the Company, as determined by the
Committee in its discretion), the Grantee shall become vested in 1/4 of the
Shares of Restricted Stock on each of the seventh, eighth, ninth and tenth
anniversaries of the Grant Date (each, a “Vesting Date”), such that all Shares
of Restricted Stock shall be fully vested on March __, 2017 (the “Final Vesting
Date”).
 

--------------------------------------------------------------------------------


 
2.2  Notwithstanding the other provisions of this Agreement, in the event of a
Change in Control prior to Grantee’s Final Vesting Date, the Restricted Stock
shall become fully vested and nonforfeitable as of the date of the Change in
Control.
 
2.3  If, prior to the Final Vesting Date, Grantee has his/her employment (or
service as a Director or consultant) terminated for any reason, all unvested
shares of Restricted Stock shall be forfeited.
 
2.4  The Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered prior to the date Grantee becomes vested in the Restricted
Stock.
 
3.  Stock; Dividends; Voting
 
3.1  The stock certificate(s) evidencing the Restricted Stock shall be
registered on the Company’s books in the name of the Grantee as of the Grant
Date. The Company or its designee shall retain physical possession or custody of
such stock certificate(s) or shall not issue such certificate(s) until such time
as the Shares of Restricted Stock are vested in accordance with Section 2 and,
if applicable, until the Grantee requests delivery of the certificate(s). While
in its possession, the Company reserves the right to place a legend on the stock
certificate(s) restricting the transferability of such certificates and
referring to the terms and conditions (including forfeiture) of this Agreement
and the Plan. Grantee agrees to provide the Company at the time of execution of
this Agreement with a stock power in the form attached hereto, appropriately
endorsed in blank, in respect of the Restricted Stock
 
3.2  During the period the Restricted Stock is not vested, the Grantee shall be
entitled to vote such Restricted Stock. All dividends declared and paid by the
Company on Shares of Restricted Stock in Shares shall be deferred until the
restrictions on the Restricted Stock lapse in accordance with Section 2. These
deferred dividends shall be held by the Company for the Grantee’s account. Upon
the forfeiture of the Restricted Stock, any deferred dividends attributable to
such Restricted Stock shall also be forfeited. Dividends declared and paid by
the Company on Restricted Stock in cash shall not be subject to such
restrictions.
 
3.3  In the event of any adjustments in authorized Shares as provided in Article
4 of the Plan, the number and class of Shares of Restricted Stock or other
securities that Grantee shall be entitled to pursuant to this Agreement shall be
appropriately adjusted or changed to reflect such change, provided that any such
additional Shares of Restricted Stock or additional or different shares or
securities shall remain subject to the restrictions in this Agreement.
 
3.4  The Grantee represents and warrants that he is acquiring the Restricted
Stock for investment purposes only, and not with a view to distribution thereof.
The Grantee is aware that the Restricted Stock may not be registered under the
federal or any state securities laws and that, in addition to the other
restrictions on the Restricted Stock, the shares will not be able to be
transferred unless an exemption from registration is available. By making this
award of Restricted Stock, the Company is not undertaking any obligation to
register the Restricted Stock under any federal or state securities laws.
 
2

--------------------------------------------------------------------------------


 
                4.  No Right to Continued Employment
 
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment or
service as a Director or consultant by the Company or a Subsidiary, nor shall
this Agreement or the Plan interfere in any way with the right of the Company or
a Subsidiary to terminate at any time the Grantee’s employment or service as a
Director or consultant, subject to Grantee’s rights under this Agreement.
 
                5.  Taxes and Withholding
 
The Grantee shall be responsible for all federal, state and local income and
employment taxes payable with respect to this Award of Restricted Stock. The
Grantee shall have the right to make such elections under the Internal Revenue
Code of 1986, as amended, as are available in connection with this Award of
Restricted Stock, including a Section 83(b) election. The Company and Grantee
agree to report the value of the Restricted Stock in a consistent manner for
federal income tax purposes. The Company shall have the right to retain and
withhold from any payment of Restricted Stock the amount of taxes required by
any government to be withheld or otherwise deducted and paid with respect to
such payment. At its discretion, the Company may require Grantee to reimburse
the Company for any such taxes required to be withheld and may withhold any
distribution in whole or in part until the Company is so reimbursed. In lieu
thereof, the Company shall have the right to withhold from any other cash
amounts due to Grantee an amount equal to such taxes required to be withheld or
withhold and cancel (in whole or in part) a number of shares of Restricted Stock
having a market value not less than the amount of such taxes.
 
                6.  Grantee Bound By the Plan
 
The Grantee hereby acknowledges receipt of a copy of the Plan and the Prospectus
related to the Plan and agrees to be bound by all the terms and provisions of
the Plan.
 
                7.  Modification of Agreement
 
This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.
 
                8.  Severability
 
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
 
3

--------------------------------------------------------------------------------


 
                9.  Governing Law
 
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Georgia without giving effect to
the conflicts of laws principles thereof.
 
                10.  Successors in Interest
 
This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, and upon any person acquiring, whether by
merger, consolidation, reorganization, purchase of stock or assets, or
otherwise, all or substantially all of the Company’s assets and business. This
Agreement shall inure to the benefit of the Grantee’s legal representatives. All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be final, binding and conclusive upon the Grantee’s heirs,
executors, administrators and successors.
 
                11.  Resolution of Disputes
 
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes.


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.


                    INNOTRAC CORPORATION.




                    By: _________________________________






                    ____________________________________
                    GRANTEE:
 
4

--------------------------------------------------------------------------------


 
STOCK POWER


FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to
__________________________ ___________________________(_______) shares of the
common stock of INNOTRAC CORPORATION. (the “Company”), $0.10 par value, standing
in the name of the undersigned on the books of the Company and does hereby
irrevocably constitute and appoint _______________________ attorney to transfer
said stock on the books of the Company, with full power of substitution in the
premises.


DATED: ______________________


                    ___________________________(SEAL)
                    Name:


WITNESS:


_______________________
 
 
5